*524The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The court properly dismissed the first, third, and fourth causes of action inasmuch as there were material terms of the contract left open for future agreement (see, Martin Delicatessen v Schumacher, 52 NY2d 105). The second cause of action, however, was properly pleaded and, accordingly, we reinstate it.
The appellants’ remaining contention is without merit. Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.